Citation Nr: 0904485	
Decision Date: 02/09/09    Archive Date: 02/13/09

DOCKET NO.  04-41 589A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Whether the appellant is entitled to benefits under 
38 U.S.C.A. § 1805 for spina bifida as the child of a Vietnam 
veteran.  


REPRESENTATION

Appellant represented by:	Adam Brown, Attorney


WITNESSS AT HEARING ON APPEAL

Appellant and her mother


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The Veteran served on active duty from March 1972 to 
December 1973.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.  In that rating decision, the RO denied the 
appellant's claim for benefits under 38 U.S.C.A. § 1805 for 
spina bifida as the child of a Vietnam veteran.  In 
September 2006, the appellant, with the assistance of her 
attorney, testified at a Board hearing held at the RO in 
Oakland, California.  Unfortunately, the Board was unable to 
obtain a recording of those proceedings and in subsequent 
correspondence offered the appellant the opportunity for 
another hearing.  The Board also notified the appellant's 
attorney in this regard, but the Board has not received a 
request for a new hearing.  

In January 2008, the Board provided notice that it was 
required to suspend action on the case because of the 
implementation of a temporary stay on the adjudication of 
cases affected by the decision issued by the United States 
Court of Appeals for Veterans Claims (Court) in Haas v. 
Nicholson, 20 Vet. App. 257 (2006).  In January 2009, the 
stay was lifted, and the Board will proceed with adjudication 
of the appeal.  


FINDINGS OF FACT

1.  The appellant is the biological child of the Veteran and 
has been diagnosed as having congenital myelomeningocele, a 
form of spina bifida.  

2.  The Veteran served aboard a ship in the waters offshore 
of the Republic of Vietnam at various periods between 
January 9, 1962, and May 7, 1975, but such service did not 
involve duty or visitation in the Republic of Vietnam, nor 
does the appellant so contend.  


CONCLUSION OF LAW

The criteria for benefits under 38 U.S.C.A. § 1805 for spina 
bifida as the child of a Vietnam veteran have not been met.  
38 U.S.C.A. §§ 1805, 5107 (West 2002); 38 C.F.R. § 3.814 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 5103 (West 2002 & Supp. 2008) and 
38 C.F.R. § 3.159 (2008), VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate a claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.  In this case, 
in a letter dated in February 2004, the Denver RO notified 
the appellant what the evidence must show to establish 
entitlement for spina bifida benefits.  The RO notified the 
appellant that the evidence must establish that she has spina 
bifida, explaining that 38 C.F.R. § 3.814 defines spina 
bifida as any form and manifestation of spina bifida except 
spina bifida occulta.  The RO further explained that the 
evidence must show her biological father or mother is or was 
a Vietnam veteran.  The RO provided the regulatory definition 
of Vietnam veteran explaining that service in the Republic of 
Vietnam includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam during a particular 
period.  In the February 2004 letter, the RO outlined what 
evidence VA would obtain and what information and evidence 
the appellant should provide.  

During the pendency of this appeal, in March 2006, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) include notice that a disability 
rating and an effective date for the award of benefits will 
be assigned if the claim is granted.  
        
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate her spina bifida claim, but she was not provided 
with notice of the type of evidence necessary to establish a 
particular level of disability or effective date for the 
award of benefits.  Despite the inadequate notice on these 
latter two elements, the Board finds no prejudice to the 
appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the appellant's claim for spina bifida benefits must be 
denied, any questions as to the appropriate disability level 
or effective date to be assigned are rendered moot.  

As to the duty to assist, the Veteran's DD Form 214 is of 
record, and the RO requested information from the National 
Personnel Records Center (NPRC) pertaining to whether the 
Veteran had service in Vietnam.  The record contains evidence 
sufficient to establish that the appellant has been diagnosed 
as having spina bifida and that she is the biological child 
of the Veteran.  In light of this evidence, a VA examination 
is not necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3/159(c)(4).  

As VA as fulfilled the duty to notify and assist, the Board 
finds that it can consider the merits of this appeal without 
prejudice to the appellant.  Bernard, 4 Vet. App. at 394.  

According to the Veteran's DD Form 214, Report of Separation 
from Active Duty, he served on active duty in the Navy from 
March 1972 to December 1973.  He served as a machinist's mate 
aboard the USS RANGER (CVA-61) and was awarded the Vietnam 
Service Medal.  NPRC has reported that the USS RANGER was in 
the official waters of the Republic of Vietnam from December, 
9, 1972, to January 3, 1973, from January 14, 1973, to 
January 30, 1973, and from February 1, 1973, to 
February 6, 1973.  NPRC stated it was unable to determine 
whether the Veteran had in-country service in the Republic of 
Vietnam.  

A birth certificate shows the appellant was born to the 
Veteran and his spouse in November 1976.  Private medical 
records show that as an infant the appellant was initially 
diagnosed as having spina bifida occulta and later was 
determined to have a myelomeningocele.  She has required 
multiple surgeries, including surgery for tethered cord 
syndrome.  

Chapter 18 of title 38, United States code, authorizes health 
care, vocational training and rehabilitation, and a monetary 
allowance for individuals who are the natural children of 
Vietnam veterans and who suffer from spina bifida.  The term 
spina bifida is generally considered to encompass three main 
conditions:  spina bifida occulta; meningocele; and 
myelomeningocele.  See VAOPGCPREC 5-99.  Chapter 18 applies 
with respect to all forms and manifestations of spina bifida 
except spina bifida occulta.  See 38 C.F.R. § 3.814(c)(3).  

VA shall pay a monthly allowance, based upon the level of 
disability, to or for a child who has been determined to be 
suffering from spina bifida and who is a child of a Vietnam 
veteran.  38 U.S.C.A. § 1805; 38 C.F.R. § 3.814.  

Within the meaning of this law, the term "Vietnam veteran" 
means a person who performed active military service in the 
Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975, to include 
service in the waters offshore and service in other 
locations, if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. § 
3.814(c)(1).  

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

Pursuant to 38 U.S.C.A. § 1805 and 38 C.F.R. § 3.814, 
benefits are payable only for an individual who has been 
determined to be suffering from spina bifida and who is the 
biological child of a Vietnam veteran.  In this case, the 
evidence of record clearly shows that the appellant has been 
diagnosed as having spina bifida and is the Veteran's 
biological daughter.  In order to warrant entitlement to 
benefits under 38 U.S.C.A. § 1805, however, it must be shown 
that her father is a "Vietnam veteran" as defined by 
38 C.F.R. § 3.814(c)(1).  

As noted, "Vietnam veteran" means a person who performed 
active military service in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, to include service in the waters offshore and service 
in other locations, if the conditions of service involved 
duty or visitation in the Republic of Vietnam.  38 C.F.R. 
§ 3.814(c)(1).  

Although the Veteran served aboard a ship that was stationed 
in the waters offshore Vietnam during the Vietnam era, the 
record contains no indication that his service involved duty 
or visitation in Vietnam.  The appellant does not contend 
that the Veteran's service involved duty or visitation in 
Vietnam.  She instead relies on the holding of the Court in 
Haas v. Nicholson, 20 Vet. App. 257 (2006).  In that case, 
the Court was concerned with VA's regulation, 38 C.F.R. 
§ 3.307(a)(6)(iii), defining service in the Republic of 
Vietnam for purposes of the application of the presumption of 
exposure to herbicides.  That regulation, includes the same 
language as 38 C.F.R. § 3.814(c) and states that service in 
the Republic of Vietnam includes service in the waters 
offshore and service in other locations if the conditions of 
service involved duty or visitation in the Republic of 
Vietnam.  In Haas, the Court held that 38 C.F.R. 
§ 3.307(a)(6)(iii) must be read to include service in the 
waters near the shore of Vietnam, without regard to actual 
visitation or duty on land in the Republic of Vietnam.  The 
Board notes, however, that in Haas v. Peake, 525 F.3d 1168 
(Fed. Cir. 2008), cert. denied, 77 U.S.L.W. 3267 (Jan. 21, 
2009) (No. 08-525), the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) reversed the Court.  
The Federal Circuit held that 38 C.F.R. § 3.307(a)(6)(iii) 
requires a veteran to have set foot within land borders of 
Vietnam for presumptive service connection and that a veteran 
who never went ashore from the ship on which he served in 
Vietnamese coastal waters was not entitled to presumptive 
service connection.  

Because the definition of service in the Republic of Vietnam 
in 38 C.F.R. § 3.814(c) is the same as that in 38 C.F.R. 
§ 3.307(a)(6)(iii), the Board must find that the Veteran is 
not a "Vietnam veteran" within the meaning of the applicable 
law and regulation.  The Board therefore concludes that the 
appellant is not legally entitled to benefits under 
38 U.S.C.A. § 1805 for spina bifida as the child of a Vietnam 
veteran.  38 U.S.C.A. § 1805; 38 C.F.R. § 3.814.  

In reaching this decision, the Board has considered the 
contentions of the appellant to the effect that the USS 
RANGER (CVA-61) was very close to the coast of Vietnam, 
sometimes as close as 5 to 10 miles, and that the benefit of 
the doubt doctrine should be applied to her claim.  The Board 
is very sympathetic to the appellant's disability but is 
nonetheless bound by the applicable law governing entitlement 
to VA benefits, as enacted by Congress, as well as the 
regulations promulgated by VA.  As set forth above, these 
legal criteria mandate that a child with spina bifida must be 
the child of a Vietnam veteran and do not allow for any 
flexibility in defining a Vietnam veteran.  As such, the 
Board has no legal authority to grant the appellant's claim 
for benefits under 38 U.S.C.A. § 1805. 


ORDER

Entitlement to benefits under 38 U.S.C.A. § 1804 for spina 
bifida as the child of a Vietnam veteran is denied.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


